 


110 HR 2959 IH: National Park Centennial Challenge Fund Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2959 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Bishop of Utah (for himself and Mr. Young of Alaska) (both by request) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish a fund for the National Park Centennial Challenge, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Park Centennial Challenge Fund Act. 
2.Findings and purpose 
(a)FindingsThe Congress here by finds that— 
(1)Our national parks are icons of America; 
(2)The one hundredth anniversary of the National Park System will be in 2016; 
(3)It is appropriate for all Americans to help in the efforts to enhance our parks as the country gets ready for this centennial celebration; 
(4)The President has proposed a National Park Centennial Initiative that, over ten years, will provide up to $3 billion to prepare parks for another century of conservation, preservation, and enjoyment; and 
(5)A part of that Initiative is the establishment of a Centennial Challenge to encourage individuals, foundations, and the private sector to donate money each year by providing up to $100 million in dedicated Federal funding to match donations for signature projects and programs. 
(b)PurposeIt is the purpose of this Act to establish a fund in the Treasury that will be used to finance signature projects and programs to enhance the National Park System as it approaches its centennial in 2016 and to prepare the parks for another century of conservation, preservation, and enjoyment. 
3.DefinitionsFor purposes of this Act, the term–— 
(1)Challenge Fund means the National Park Centennial Challenge Fund. 
(2)Director means the Director of the National Park Service. 
(3)Secretary means Secretary of the Interior. 
(4)Signature project or program means, for the purposes of this Act, any project or program identified by the Director as one that will help prepare the national parks for another century of conservation, preservation and enjoyment. 
(5)Qualified donation means a cash non-Federal donation to the National Park Service that the Director certifies is for a listed signature project or program. 
4.National park centennial challenge fund 
(a)EstablishmentThere is established in the Treasury a fund to be known as the National Park Centennial Challenge Fund. The Challenge Fund shall consist of: 
(1)Qualified donations transferred from the Donations to the National Park Service account, in accordance with section 6(a) of this Act: and 
(2)Amounts appropriated from the general fund of the Treasury, in accordance with section 6(b) of this Act. 
(b)AvailabilityAll amounts deposited in the Challenge Fund shall be available, subject to restrictions in section 6(c) of this Act, to the Secretary for signature projects and programs under this Act without further appropriation and without fiscal year limitation. No monies shall be available for indirect administrative costs. The expenditure of amounts in the Challenge Fund shall follow Federal procurement and financial laws and standards. 
5.Signature projects and programs 
(a)ListThe Secretary, acting through the Director, shall develop a list of signature projects and programs eligible for funding from the Challenge Fund. The list shall be submitted to the President and to the Committees on Appropriations and Energy and Natural Resources in the United States Senate, and to the Committees on Appropriations and Natural Resources in the House of Representatives. 
(b)Signature projects and programsFor purposes of this Act, a signature project or program shall be a project or program identified by the Director as one that will help prepare the national parks for another century of conservation, preservation and enjoyment. 
(c)UpdatesThe Secretary, acting through the Director, may, from time to time as the Secretary or Director finds necessary, add any project or program to the list developed pursuant to subsection (a) that the Director believes is a signature project or program. If the Director adds any project or program to the list, the Secretary shall notify the Committees referred to in subsection (a) at the time the project or program is added. 
6.Donations and matching federal funds 
(a)Qualified donationsBeginning on October 1, 2007, and ending on September 30, 2017, the Secretary may transfer to the Challenge Fund qualified donations of cash, including cash to liquidate a letter of credit, received by the National Park Service. 
(b)Matching amountThere is hereby appropriated in each fiscal year beginning on October 1, 2007 and ending on September 30, 2017, an amount equal to the qualified donations received and the pledge of donations through letters of credit in the same fiscal year, not to exceed $100 million in any one year. In no case may the matching amount exceed the amount of donations received or pledged in any year. For the purpose of this subsection, the Secretary may consider a donation for any fiscal year to be received when a pledge of a donation for that fiscal year is guaranteed and a valid irrevocable letter of credit is issued for such purposes. 
(c)The Secretary may not obligate any amounts based on a letter of credit, or amounts to match a letter of credit pursuant to subsection (b), until amounts from that letter of credit are deposited in the Challenge Fund. 
(d)SolicitationNothing in this Act shall be construed as expanding any authority that exists on the date of its enactment with respect to the ability of the National Park Service and its employees to receive or solicit for donations. 
7.Report to congressThe Secretary shall provide with the submission of the President’s budget a list of the signature projects and programs and the status of their funding. 
8.RegulationsThe Secretary may promulgate such regulations as may be necessary to carry out this Act. 
 
